Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       FILED
any court except for the purpose of                       Aug 15 2012, 8:40 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                              GREGORY F. ZOELLER
Frischkorn Law LLC                              Attorney General of Indiana
Fortville, Indiana
                                                MICHELLE BUMGARNER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSHUA ELLIS,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 48A04-1203-CR-116
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Dennis D. Carroll, Judge
                             Cause No. 48D01-0902-FB-29



                                      August 15, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Joshua Ellis appeals the revocation of his probation and the reinstatement of five

years of his previously-suspended sentence. Ellis raises one issue, which we revise and

restate as:

       I.     Whether the evidence is sufficient to support the revocation of
              Ellis’s probation; and

       II.    Whether the trial court abused its discretion in ordering that Ellis
              serve five years of his previously-suspended sentence.

We affirm.

       The facts most favorable to the revocation follow. In September 2009, the trial

court accepted Ellis’s plea of guilty to burglary as a class B felony and theft as a class D

felony and sentenced him to ten years in the Department of Correction with six years

suspended to probation for the class B felony and two years for the class D felony, to run

concurrently with each other for an aggregate sentence of ten years with six years

suspended to probation. The probation order included the conditions that Ellis obey all

state laws and “not knowingly associate with any person who has been convicted of a

felony, except for just cause.” Appellant’s Appendix at 67. According to “Probation

Revocation Discovery” Ellis started probation on October 6, 2011.

       On November 25, 2011, Elwood Police Sergeant Zach Taylor observed a pickup

truck that had been reported as stolen, followed the vehicle in his marked patrol vehicle,

and activated his emergency lights to initiate a stop. Dustin Moreland was driving the

truck, and Ellis was in the passenger seat. The truck then ran a red light and proceeded to

flee traveling at least eighty miles per hour until the truck eventually went off of the road

and crashed into a ditch. The occupants proceeded to exit the truck and run. Sergeant


                                             2
Taylor ordered the two men to stop several times; the occupants failed to stop, and

Sergeant Taylor deployed his Police K-9. The K-9 apprehended Ellis by the arm, and

Ellis struck and attempted to drag the dog into the woods. Ellis was able to remove his

jacket, and the K-9 stayed with the jacket. Elwood Police Captain Jamie Crawford

assisted Sergeant Taylor in searching the area. The police received an anonymous call

reporting a male subject walking on a State road in the area, and Captain Crawford

responded and detained Ellis. Sergeant Taylor then identified Ellis as the passenger in

the truck who had fled from him and the K-9. Sergeant Taylor later discovered that

Moreland had three felony convictions for auto theft.

       On December 6, 2011, the State filed a notice of violation of probation alleging

that Ellis had violated the conditions of his probation, in that Ellis violated the laws of

Indiana by committing the new criminal offenses of auto theft as a class D felony,

striking a law enforcement animal as a class A misdemeanor, and resisting law

enforcement as a class A misdemeanor; that Ellis failed to pay certain probation fees; and

that Ellis failed to avoid contact with individuals that have felony convictions in that on

November 25, 2011, he was in the company of Moreland, who had felony convictions

under three cause numbers.

       On January 17, 2012, the court held a probation revocation hearing, at which the

court heard testimony from Sergeant Taylor, Captain Crawford, Ellis’s probation officer,

Ellis, and Ellis’s mother.   When asked what happened after the men did not stop,

Sergeant Taylor testified: “I sent my Police K-9 after the suspects. They were probably

fifty (50), sixty (60) yards away. My Police K-9 apprehended [Ellis], had him by the left


                                            3
arm I believe. . . . As my dog had him he was striking my dog, trying to drag him into

the woods.” Transcript at 12. When asked “And you say [Ellis] started punching your

K-9,” Sergeant Taylor responded “Yes.” Id. at 13.

       Ellis testified that he had called Moreland for a ride to his brother’s house in

Anderson where he planned to stay until his probation meeting about five days later.

Ellis testified that he did not know at the time that the pickup truck which Moreland was

driving was a stolen vehicle and that Moreland’s father had a truck of the exact same

make and model. Ellis testified that, when the vehicle was traveling at eighty miles per

hour, he asked Moreland to let him out but Moreland did not slow down and said that the

truck was stolen. Ellis testified that he did not hear Sergeant Taylor order him to stop and

that he realized that the K-9 had been deployed and became scared and ran. Ellis testified

that he never punched the K-9 but that he was trying to take his jacket off and yanked on

the jacket trying to get his arm out of the dog’s mouth. Ellis further testified that he had

known Moreland since approximately October 2011 when he was released from prison

and that he had met Moreland through his father, who knew Moreland’s father. Ellis

testified that he had Moreland’s number saved in his cell phone. When asked whether he

understood that he was not to associate with convicted felons, Ellis responded

affirmatively, and when asked what steps he had taken to ensure that Moreland was not a

convicted felon, Ellis stated “I talked to him, I asked him what’s up. I don’t really know

how to describe it. I mean, we talk and stuff, talk on the computer and stuff. I know his

dad.” Id. at 37. Ellis then indicated that he had told Captain Crawford that Moreland had




                                             4
stolen two other vehicles, a red Beretta and a white Blazer, and that he had informed

Captain Crawford where to locate each of those vehicles.

       The court found that Ellis “within six weeks after being released from prison made

really bad choices,” that “[t]he first was to hang out with [] Moreland,” that “it’s simply

not credible to believe that [] Ellis had no idea that [] Moreland had any serious criminal

problems,” that “[h]e acknowledged as much in his final testimony that he had confided

in the Police that [] Moreland was a[n] auto theft thief,” and that “that doesn’t prove

absolutely that he knew he had a history but it’s certainly more likely than not and so

based upon a preponderance [] Ellis was with a known felon . . . .” Id. at 45. The court

further found that Ellis “was engaged in resisting law enforcement, the flight and the

resisting . . . as well as the striking of a law enforcement animal.” Id. at 45-46. The court

revoked Ellis’s probation and ordered that he serve five years of his previously-

suspended sentence.

                                             I.

       The first issue is whether the evidence is sufficient to support the revocation of

Ellis’s probation. A probation revocation hearing is civil in nature, and the State needs to

prove the alleged violations by a preponderance of the evidence. Cox v. State, 706

N.E.2d 547, 551 (Ind. 1999), reh’g denied. We will consider all the evidence most

favorable to supporting the judgment of the trial court without reweighing that evidence

or judging the credibility of witnesses. Id. If there is substantial evidence of probative

value to support the trial court’s conclusion that a defendant has violated any terms of

probation, we will affirm its decision to revoke probation. Id. The violation of a single


                                             5
condition of probation is sufficient to revoke probation. Wilson v. State, 708 N.E.2d 32,

34 (Ind. Ct. App. 1999).

       Ellis argues that the court erred when it determined that he had committed the new

crime of striking a law enforcement animal as the only evidence that he struck the K-9

was the testimony of Sergeant Taylor who believed that Ellis was striking the dog and

that, when Sergeant Taylor released the K-9, Ellis was fifty or sixty yards away. Ellis

asserts that he involuntarily reacted in an attempt to stop the dog from biting him and to

get away, and that his reaction was a primal response and involuntary. Ellis further

argues that the court erred when it determined that he was in the company of a person,

Moreland, who had been convicted of a felony, that even if Ellis knew that Moreland had

had serious criminal problems that did not mean that Ellis had knowledge that Moreland

had prior felony convictions. Ellis argues that simply stealing cars would not result in a

felony conviction and that being arrested and convicted by a court would be required

before such actions would turn Moreland into a convicted felon.         Ellis argued that

Moreland had just turned twenty-three years of age and it is not unreasonable to believe

that he had not yet been convicted of a felony. Ellis also argues that, because of the

uncertainty as to the impact of the determination that two of the three violations are

erroneous, this case should be remanded to the trial court for resentencing based on the

valid violation of resisting law enforcement.

       The State argues that the evidence was sufficient to show by a preponderance of

the evidence that Ellis resisted law enforcement, struck a law enforcement animal, and

associated with a convicted felon. The State argues that Sergeant Taylor testified that he


                                                6
observed Ellis striking his dog and trying to drag him into the woods, that it is undisputed

that Ellis ran from Sergeant Taylor after he exited the stolen pickup, and that, although

Ellis claims that he had no way of knowing that Moreland had prior felony convictions,

Ellis was well aware that Moreland engaged in criminal activity and directed police to the

locations of multiple cars that Moreland had stolen.

       Ellis does not challenge the trial court’s finding that he violated a condition of his

probation in committing the new offense of resisting law enforcement. With respect to

the allegation that Ellis committed the new criminal offense of striking a law enforcement

animal,1 according to Sergeant Taylor’s testimony he ordered Ellis to stop several times,

Ellis failed to stop, and Sergeant Taylor then released his Police K-9. Sergeant Taylor

testified that Ellis was “probably fifty (50), sixty (60) yards away,” that his Police K-9

apprehended Ellis “by the left arm I believe,” and that “[a]s my dog had him he was

striking my dog, trying to drag him into the woods.” Transcript at 12. When asked “And

you say [Ellis] started punching your K-9,” Sergeant Taylor responded “Yes.” Id. at 13.

Based upon the record, we conclude that the court did not abuse its discretion in finding

by a preponderance of the evidence that Ellis committed this new offense.


       1
           Ind. Code § 35-46-3-11 provides in part:

       (a)      A person who knowingly or intentionally:

                (1)     strikes, torments, injures, or otherwise mistreats a law
                        enforcement animal; or

                (2)     interferes with the actions of a law enforcement animal
                        while the animal is engaged in assisting a law enforcement
                        officer in the performance of the officer’s duties;

                commits a Class A misdemeanor.
                                             7
       Even assuming that the evidence was not sufficient for the court to find that Ellis

knowingly associated with a person who had been convicted of a felony, the trial court

did not abuse its discretion in finding by a preponderance of the evidence that Ellis

violated the condition of his probation that he not commit new criminal offenses, and in

revoking Ellis’s probation. See Williams v. State, 937 N.E.2d 930, 935 (Ind. Ct. App.

2010) (holding that even if the court did abuse its discretion in finding certain violations,

any error was harmless because the defendant admitted to one of the three alleged

violations and proof of any one violation was sufficient to revoke his probation).

                                             II.

       The next issue is whether the court abused its discretion in ordering that Ellis serve

five years of his previously-suspended sentence in the Department of Correction. Ellis

specifically argues that the trial court abused its discretion when it used two unsupported

probation violations to sentence him to five of the six years of his previously-suspended

sentence. At the time of Ellis’s violations and the probation revocation hearing, Ind.

Code § 35-38-2-3(g) set forth the trial court’s sentencing options upon a finding of a

probation violation, providing:

       If the court finds that the person has violated a condition at any time before
       termination of the period, the court may impose one (1) or more of the
       following sanctions:

              (1)    Continue the person on probation, with or without
                     modifying or enlarging the conditions.

              (2)    Extend the person’s probationary period for not more
                     than one (1) year beyond the original probationary
                     period.



                                             8
               (3)    Order execution of all or part of the sentence that was
                      suspended at the time of initial sentencing.

Ind. Code § 35-38-2-3(g) (subsequently amended by Pub. L. 147-2012 (eff. Jul. 1, 2012)

(amending Ind. Code § 35-38-2-3 and setting forth the contents of subsection (g) under

subsection (h)). This provision permits judges to sentence offenders using any one of or

any combination of the enumerated options. Prewitt v. State, 878 N.E.2d 184, 187 (Ind.

2007).

         The Indiana Supreme Court has held that a trial court’s sentencing decisions for

probation violations are reviewable using the abuse of discretion standard. Id. at 188.

The Court explained that “[o]nce a trial court has exercised its grace by ordering

probation rather than incarceration, the judge should have considerable leeway in

deciding how to proceed” and that “[i]f this discretion were not afforded to trial courts

and sentences were scrutinized too severely on appeal, trial judges might be less inclined

to order probation to future defendants.” Id. An abuse of discretion occurs where the

decision is clearly against the logic and effect of the facts and circumstances. Id. (citation

omitted). As long as the proper procedures have been followed in conducting a probation

revocation hearing, “the trial court may order execution of a suspended sentence upon a

finding of a violation by a preponderance of the evidence.” Goonen v. State, 705 N.E.2d

209, 212 (Ind. Ct. App. 1999).

         Within six weeks after being released from prison, Ellis committed the new

criminal offenses of resisting law enforcement in fleeing from Sergeant Taylor and

striking a law enforcement animal. We also observe that Ellis was aware that Moreland

had stolen two vehicles and informed Captain Crawford of the location of each of those

                                              9
vehicles. Given the circumstances as set forth above and in the record, we cannot say

that the court abused its discretion in ordering Ellis to serve five years of the previously-

suspended portion of his sentence. See Jones v. State, 838 N.E.2d 1146, 1149 (Ind. Ct.

App. 2005) (holding that the trial court did not abuse its discretion in ordering the

defendant to serve a portion of his previously-suspended sentence as a result of probation

violations).

       For the foregoing reasons, we affirm the trial court’s revocation of Ellis’s

probation and reinstatement of five years of his previously-suspended sentence.

       Affirmed.

FRIEDLANDER, J., and DARDEN, Sr. J., concur.




                                             10